DETAILED ACTION

Acknowledgements
The amendment filed on 07/07/2022 is acknowledged.
Claims 5,6 and 12 are cancelled per applicant’s filing of 07/07/2022.
Claims 10 and 20 are withdrawn.
Claims 1-2, 4, 7-9, 11, 13-19, 21 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, directed to an electronic cigarette or a vaping device as restricted electronic product, represented by the embodiment described in paragraph [0067] of the specification (PGPub US2021/0209204A1). 
Species B, directed to an unattended betting machine as a restricted electronic product, represented by the embodiment described in paragraph [0076] of the specification (PGPub US2021/0209204A1).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Response to Amendment/Arguments
Regarding the rejection of claims under 35 USC §103, applicant is of the opinion that the prior art does not teach the amended limitation, “wherein the pairing of the restricted electronic device with the mobile device requires the pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product and communicated to the user at a time of purchase of the restricted electronic product.” Examiner respectfully disagrees.
Claims 1 and 13, respectively, recite “wherein the pairing of the restricted electronic device with the mobile device requires a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product and communicated to the user at a time of purchase of the restricted electronic product.” 
MURPHY (WO 2019/126805A1) discloses a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product (MURPHY: ¶¶57-58, 62 (i.e. “pairing code (‘identifier 138’)). MURPHY also discloses a manufacturer sends a code to the consumer (e.g., via the application, text message, email message, or the like) and the consumer enters the code when the vaporizer pairs to a smart phone at a time of purchase of the restricted electronic product (MURPHY: ¶173). 
The language, “wherein the pairing of the restricted electronic device with the mobile device requires a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product and communicated to the user at a time of purchase of the restricted electronic product,” recites intended language. This recites the intended use of the pairing of the restricted electronic device with the mobile device. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC).
With respect to applicant’s remark, “the pairing process between the user phone and the restricted electronic product as part of the overall method for preventing the user of the restricted electronic product by a minor,”  claim 1 is directed to a system comprising a restricted electronic product comprising a control circuit, the mobile device and an age verification application included in the mobile device and claim 1 is silent on a positively claimed function of pairing being performed by any structure/element of the claimed system of claim 1. 
Applicant’s remaining arguments with respect to the amended claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-9, 11, 13-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (WO 2019/126805A1 (“MURPHY”)) in view of Donnellan et al. (US 9,326,091B2 (“Donnellan”)) further in view of Gautama et al. (US 8,326,259B2 (“Gautama”)).
Regarding claims 1 and 13, 
for claim 1, MURPHY teaches a system for controlling an operation of a restricted electronic product by a user to prevent operation by a minor, the system comprising: (MURPHY: Fig. 5, Fig. 8A, Fig. 9; ¶¶61, 247-248, 253; claim 1)
a restricted electronic product (MURPHY: Fig. 1, Fig. 5 ‘vaporizer 100’; ¶¶49, 52, 167) comprising a control circuit operatively coupled to a critical component for the operation of the restricted electronic product (MURPHY: Fig. 1, 'Controller 105, the control circuit being configured to block a restricted operation of the restricted electronic product (MURPHY: Fig. 1, 'Controller 105'; ¶¶109, 112), to search for a mobile device of the user in close proximity with the restricted electronic product (MURPHY: ¶¶61-64, 143, 158, 196, 251), and  upon detection of the mobile device to transmit a first request for pairing with the mobile device and a second request for an age verification statement to the mobile device; (MURPHY: Fig. 13B/13C/13F/13G; ¶¶105, 108, 116, 131, 220 (by disclosing transmitting the received user information….receiving a determined age of the user), 225 (by disclosing receiving a communication from the vaporizer), 226, 228 (the vaporizer can prompt the user to enter the identification and/or age information, etc.))
the mobile device in communication with the restricted electronic product; (MURPHY: Fig. 5, "digital device 305", Fig. 8A; ¶¶61, 167, 248, 253-254)
an age verification application included in the mobile device (MURPHY: Figs. 17-31; ¶¶246 (by disclosing the user device 305 can comprise the memory 620 storing instructions for executing the vaporizer application running on the user device 305), 253, 261-262, 265), the age verification application being configured to receive the request from the control circuit of the restricted electronic product for the age verification statement and to transmit to the control circuit of the restricted electronic product the requested age verification statement; (MURPHY: Fig. 8B, step 858/860/862, ¶¶225 (by disclosing a vaporizer application on a smart phone), 228 (by disclosing the vaporizer application can be configured to communicate the received information to the vaporizer), 229 (by disclosing the vaporizer application can transmit the received information to a third party server to verify the user's identification and age, the third party server can respond with the determined age.), 246 (by disclosing the user device 305 can comprise the memory 620 storing instructions for executing the vaporizer application running on the user device 305))
wherein the control circuit of the restricted electronic product is further configured to allow a first operation of the restricted electronic product only if the restricted electronic product is paired with the mobile device, a distance between the restricted electronic product and the mobile device is [within a range] (MURPHY: ¶¶107-109, 167, 239), and receives the age verification statement from the age verification application that the owner of the mobile device is not a minor, and (MURPHY: Fig. 8B, steps 852/862; ¶¶109, 112, 230 (by disclosing the vaporizer activate the operation of the vaporizer based on the age of the user satisfying a threshold), 248 (the vaporizer receives a determination of age of the user satisfying a threshold (e.g., legal age)),
wherein after the first operation is allowed, the control circuit continues allowing the first operation for a specified period of time (MURPHY: ¶105), terminating the first operation when the specified period expires (MURPHY: ¶105), and allowing an additional operation of the restricted electronic product when the user brings the restricted electronic product within a distance of [range] from the mobile device without any additional age verification (MURPHY: Fig. 13G, ¶¶97, 107 (the vaporizer device may be configured to unlock automatically responsive to returning to in-range status…), 108-109, 167, 239)
…a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product (MURPHY: ¶¶57-58 (i.e. “…pairing code (‘identifier 138’), 62) and communicated to the user at a time of purchase of the restricted electronic product. (MURPHY: ¶¶173)
MURPHY teaches a short range communication via NFC between the restricted electronic device and the mobile device. However, MURPHY does not explicitly teach a distance between the restricted electronic product and the mobile device being 30 cm or less.  Donnellan teaches a distance of the NFC communication between the mobile device and the product is less than about 30 cm or less (Donnellan: 12:64-13:15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of vaporizer controls of MURPHY to incorporate the support of a communication between the mobile device and another device within a distance less than 30 cm (Donnellan: 12:64-13:15) of Donnellan to reduce the opportunities for error, add security and provide greater efficiency (Donnellan: 3:3).
MURPHY teaches the pairing of the restricted electronic product with the mobile device (MURPHY: ¶¶116, 131) and a code (‘identifier 138’) issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product and communicated to the user at a time of purchase of the restricted electronic product (MURPHY: ¶¶57-58, 62, 173).
MURPHY does not explicitly teach the identifier on the first device is required for the pairing of the first device and the mobile device. However, in the same analogous art of device pairing, Gautama teaches the first device comprises an identifier of the first device and the pairing between the first device and the mobile device is via the identifier of the first device (Gautama: 1:49-58, 4:33-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MURPHY in view of Donnellan to incorporate utility of an identifier code on a first device for the pairing between a first device and a mobile device (Gautama: 1:49-58, 4:33-38) of Gautama for facilitating a secured pairing between the first device and the mobile device (Gautama: 3:31-32).
Furthermore, the language, “wherein the pairing of the restricted electronic device with the mobile device requires a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product and communicated to the user at a time of purchase of the restricted electronic product,” recites intended language. This recites the intended use of the pairing of the restricted electronic device with the mobile device. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC).
For claim 13, MURPHY teaches a method for preventing unauthorized use of a restricted electronic product, the method comprising: (MURPHY: Fig. 9; ¶¶61, 247-248, 253; claim 1)
providing a restricted electronic product (MURPHY: Fig. 1, Fig. 5 ‘vaporizer 100’; ¶¶49, 52, 167) comprising a control circuit operatively coupled to a critical component for the operation of the restricted electronic product (MURPHY: Fig. 1, 'Controller 105'; ¶¶49, 52), the control circuit being configured to block a restricted operation of the restricted electronic product (MURPHY: Fig. 1, 'Controller 105'; ¶¶109, 112), to search for a mobile device of the user in close proximity with the restricted electronic product (MURPHY: ¶¶61-64, 143, 158, 196, 251), and upon detection of the mobile device to transmit a first request for pairing with the mobile device and a second request for an age verification statement to the mobile device; (MURPHY: Fig. 13B/13C/13F/13G; ¶¶105, 108, 116, 131, 220 220 (by disclosing transmitting the received user information….receiving a determined age of the user), 225 (by disclosing receiving a communication from the vaporizer), 226, 228 (the vaporizer can prompt the user to enter the identification and/or age information, etc.), 248)
performing a first pairing of the restricted electronic product with a mobile device; (MURPHY: ¶¶105, 107-109, 190)
proving the user is not a minor by using an age verification application installed in the mobile device; (MURPHY: Fig. 8B, steps 852/862; ¶¶109, 112, 230 (by disclosing the vaporizer activate the operation of the vaporizer based on the age of the user satisfying a threshold), 248 (the vaporizer receives a determination of age of the user satisfying a threshold (e.g., legal age))
allowing a first operation of the restricted electronic product if a distance between the restricted electronic product and the mobile device is [within a range]; (MURPHY: ¶¶107-109, 167, 239)
allowing the first operation to continue for a specified period of time; (MURPHY: ¶105)
terminating the first operation when the specified period expires; (MURPHY: ¶105) and
allowing additional operation of the restricted product when the user brings the restricted electronic product within a distance of [range] from the mobile device without any additional verification. (MURPHY: Fig. 13G, ¶¶97, 107 (the vaporizer device may be configured to unlock automatically responsive to returning to in-range status…), 108, 239)
…a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product (MURPHY: ¶¶57-58 (i.e. “…pairing code (‘identifier 138’), 62) and communicated to the user at a time of purchase of the restricted electronic product (MURPHY: ¶¶173).
MURPHY teaches a short range communication via NFC between the restricted electronic device and the mobile device. However, MURPHY does not explicitly teach a distance between the restricted electronic product and the mobile device being 30 cm or less.  Donnellan teaches a distance of the NFC communication between the mobile device and the product is less than about 30 cm or less (Donnellan: 12:64-13:15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method MURPHY to incorporate the support of a communication between the mobile device and another device within a distance less than 30 cm (Donnellan: 12:64-13:15) of Donnellan to reduce the opportunities for error, add security and provide greater efficiency (Donnellan: 3:3).
MURPHY teaches the pairing of the restricted electronic product with the mobile device (MURPHY: ¶¶116, 131) and a pairing code (‘identifier 138’) issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product and communicated to the user at a time of purchase of the restricted electronic product (MURPHY: ¶¶57-58, 62, 173). 
MURPHY does not explicitly teach the identifier on the first device is required for the pairing of the first device and the mobile device. However, in the same analogous art of device pairing, Gautama teaches the first device comprises an identifier of the first device and the pairing between the first device and the mobile device is via the identifier of the first device (Gautama: 1:49-58, 4:33-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MURPHY in view of Donnellan to incorporate utility of an identifier code on a first device for the pairing between a first device and a mobile device (Gautama: 1:49-58, 4:33-38) of Gautama for facilitating a secured pairing between the first device and the mobile device (Gautama: 3:31-32). 
Furthermore, the language, “wherein the pairing of the restricted electronic device with the mobile device requires a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product and communicated to the user at a time of purchase of the restricted electronic product,” recites intended language. This recites the intended use of the pairing of the restricted electronic device with the mobile device. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC).
Regarding claims 2 and 15, MURPHY in view of Donnellan and Gautama teaches the system of claim 1 and the method of claim 13 as claim 2 being dependent of claim 1 and claim 15 being dependent of claim 13. 
For claim 2, MURPHY teaches wherein
wherein the restricted electronic product and the mobile device communicate via a wireless communication method employing a first communication device and a second communication device included in the restricted electronic product and the mobile device, respectively. (MURPHY: Fig. 1 ‘Wireless Circuit 107’, Fig. 3, ‘Wireless circuit 207’, Fig. 6, ‘network interface 640 and/or antenna 690’; ¶¶61-63, 68, 246)
Claim 15 is rejected on the same basis as it recites similar language.
Regarding claims 4 and 16, MURPHY in view of Donnellan and Gautama teaches the system of claim 1 and the method of claim 13 as claim 4 being dependent of claim 1 and claim 16 being dependent of claim 13.  
for claim 4, MURPHY teaches:
further comprising, a cloud-based age verification platform, and wherein the age verification application of the mobile device is configured to operatively connect with the age verification platform for proving the age of the user. (MURPHY: ¶¶129, 220)
for claim 16, MURPHY teaches:
wherein the age verification application of the mobile device is configured to operatively connect with an age verification platform for proving the age of the user. (MURPHY: ¶¶129, 220)
Regarding claims 7 and 18, MURPHY in view of Donnellan and Gautama teaches the system of claim 1 and the method of claim 13 as claim 7 being dependent of claim 1 and claim 18 being dependent of claim 13. 
MURPHY teaches further comprising 
wherein the restricted electronic product communicates with the mobile device via one of any suitable wireless protocol devices including WiFi, Bluetooth, and NFC. (MURPHY: ¶¶62, 167, 239)
Regarding claims 8 and 19, MURPHY in view of Donnellan and Gautama teaches the system of claim 1 and the method of claim 13 as claim 8  being dependent of claim 1 and claim 19 being dependent of claim 13. 
MURPHY teaches further comprising 
wherein the restricted electronic product communicates with the mobile device via NFC to ensure that communication can be established only when the mobile device and the restricted electronic product are within a distance (MURPHY: Fig. 8B, block 862, Fig. 13F; ¶¶107-109, 112, 218, 225, 230) ....
MURPHY does not explicitly teach a distance that is less than about 30 cm. However, Donnellan teaches a distance of the NFC communication between the mobile device and the product is less than about 30 cm (Donnellan: 12:64-13:15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MURPHY and Donnellan to incorporate NFC-based communication between the mobile device and another device within a distance less than 30 cm or less (Donnellan: 12:64-13:15) of Donnellan to reduce the opportunities for error, add security and provide greater efficiency (Donnellan: 3:3).
Regarding claim 9, MURPHY in view of Donnellan and Gautama teaches the system of claim 1 as claim 9 being dependent of claim 1. 
MURPHY teaches further comprising 
wherein the restricted electronic product is a vaping device, an electronic cigarette, an electronic mild drug intake device, a heated tobacco electronic cigar, or a product used in public offering products or services only for adults. (MURPHY: ¶61)
Regarding claims 11 and 21, MURPHY in view of Donnellan and Gautama teaches the system of claim 1 and the method of claim 13 as claim 11 being dependent of claim 1 and claim 21 being dependent of claim 13. 
MURPHY teaches:
For claim 11, wherein the restricted electronic product is a vaping device or an electronic cigarette. (MURPHY: ¶61)
For claim 21, wherein the restricted electronic product is a vaping device or an electronic cigarette or an automatic dispenser of alcohol and tobacco. (MURPHY: ¶61)
Regarding claim 14, MURPHY in view of Donnellan and Gautama teaches the method of claim 13 as  claim 14 being dependent of claim 13. 
MURPHY teaches the performing of the first pairing of the age restricted electronic product with the user mobile device.
wherein the performing of the first pairing of the age restricted electronic product with the user mobile device employs a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product to the user at a time of purchase of the restricted electronic product by the user (MURPHY: ¶173).
Note that the language, “...a pairing code issued specifically for the restricted electronic product by the manufacturer of the restricted electronic product to the user at a time of purchase of the restricted electronic product by the user,” does not affect the positively claimed steps of claim 13 in a manipulative sense and does not serve to differentiate the claims from prior art.
Regarding claim 17, MURPHY in view of Donnellan and Gautama teaches the method of claim 13 as  claim 17 being dependent of claim 13. 
MURPHY teaches:
wherein the pairing of the restricted electronic product with the mobile device requires using a pairing code that the user obtain from the restricted electronic product (MURPHY: ¶173).
Note that the language, “...a pairing code that the user obtain from the restricted electronic product,” does not affect the positively claimed steps of claim 13 in a manipulative sense and does not serve to differentiate the claims from prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khalifa (US 2019/0197225A1) teaches biometric handheld vaporizer and method of preventing underage use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685